Whiteield, G. T.,
delivered tbe opinion of tbe court.
We think it is clear in tbis case tbat tbe complainants in tbis bill might bave brought ejectment for tbe land against tbe tenants in possession, under Code .1892, § 1626, Code 1906, § 1801, and tbat, tbat remedy being open, tbe statute of limitations did run against their claim, and tbat they are barred. Tbis was distinctly held in Lindenmayer v. Gunst, 70 Miss. 693, 13 South. 252, 35 Am. St. Rep. 685, and tbis particular bolding was approved in Robinson v. Moore, 76 Miss. 100, 23 South. 631. Tbe cases cited in tbe very able brief óf tbe learned counsel for appellant were cases relating to personal actions, and tbis statute could not be invoked in those cases, because- there never bad been, as to tbe personal action, inability on tbe part of tbe plaintiff to sue tbe defendant in such personal suit. Tbat is *466not true of an action in rem, like the action of ejectment. The court below took this view of the matter, sustained the demurrer to the plea of the statute of limitations," and, the complainants declining to amend, the bill was dismissed.

The decree is affirmed.